Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Rodney Lane Harrison is suspended from the practice of law for one year and until further order of the Court, with the suspension entirely stayed and respondent placed on probation for five years subject to the following conditions: a. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; b. Respondent shall commence within the first 30 days of probation, and thereafter comply with, the course of treatment recommended by a qualified mental health professional acceptable to the Administrator, including the taking of medications as prescribed; c. Respondent shall keep the Administrator informed of his current course of treatment, his attendance, and any change in the course of treatment; d. Respondent shall provide to the qualified mental health professional an appropriate release, authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; e. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; f. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; g. Respondent shall participate in Alcoholics Anonymous by attending at least two meetings a week, and maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; h. Respondent shall maintain a sponsor in the 12-step program and shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and report any lapses in sobriety or usage of unprescribed controlled substances to the Administrator within 72 hours of his knowledge of that usage; i. Respondent shall report to the Administrator any lapse in his sobriety or usage of any unprescribed controlled substances within 72 hours of that usage; j. Respondent shall attend and successfully complete the course conducted by the Illinois Professional Responsibility Institute within the first 12 months of his probation; k. Respondent’s practice of law shall be supervised by a licensed attorney acceptable to the Administrator. Respondent shall notify the Administrator of the names and addresses of any attorneys with whom he establishes a supervisory relationship, and shall provide notice of any change in supervising attorneys within 14 days of the change. Respondent shall authorize the supervising attorney to provide a report in writing to the Administrator no less than every six months, regarding the nature of respondent’s work, the number of cases being handled by respondent and the supervisor’s general appraisal of respondent’s continued fitness to practice law; l. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the extent of his compliance with the conditions of probation; m. Respondent shall notify the Administrator within 14 days of any change of address; n. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct; o. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; p. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; q. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remainder of the one-year period of suspension shall commence from the date of the determination that any term of probation has been violated and shall continue until further order of the Court; and r. If respondent successfully completes the term of his probation, the probation shall terminate without further order of the Court.